Citation Nr: 0009118	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
both knees and lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a left fifth toe fracture.

3.  Entitlement to service connection for bronchitis/upper 
respiratory infection (URI)/condition manifested by shortness 
of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1980 
and from March 1982 to September 1996.

This appeal arose from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In September 1997, a rating action was 
issued which continued the denial of service connection for 
bronchitis.  In July 1998, the Board of Veterans' Appeals 
(Board) remanded the issues noted above for additional 
evidentiary development.  The veteran and his representative 
were informed through a supplemental statement of the case 
issued in October 1999 of the continued denial of his claims.


FINDINGS OF FACT

1.  The veteran had been awarded a 10 percent disability 
evaluation for arthritis of the knees and low back and a 
noncompensable evaluation for his fifth toe fracture 
residuals.

2.  Whether the veteran is entitled to evaluations in excess 
of those assigned to his disorders of the knees, low back and 
fifth toe depend on the degree of functional impairment 
resulting from his disabilities.  The evidence of record does 
not resolve these issues.

3.  The veteran has not been shown by competent medical 
evidence to suffer from an upper respiratory disorder which 
can be related to his periods of service.



CONCLUSIONS OF LAW

1.  The veteran's claims for increased evaluations must be 
denied.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.655(a) & (b) (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a chronic upper respiratory 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.655(a) & (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for arthritis 
of the knees and low back and for fifth 
toe fracture residuals

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as claims for increased 
evaluations, cannot be established or confirmed without 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999); see also 
Engelke v. Gober, 10 Vet. App. 396 (1997).  

In the instant case, the veteran has requested that increased 
evaluations be assigned to the arthritis of his knees and low 
back, as well as to the fifth toe fracture residuals.  He was 
last examined by VA in February 1997; he had asserted that 
his conditions had worsened since that time.  Therefore, it 
was determined that there was no clear, current picture of 
the degree of severity of his disabilities.

The case was remanded by the Board in July 1998 so that 
orthopedic examinations could be performed in order to 
ascertain the current nature and degree of severity of the 
conditions in question.  The examination was scheduled in 
July 1999.  However, the veteran failed to report.

After a careful review of the record, it is found that 
increased evaluations have not been shown to be warranted.  
Initially, it is noted that additional examinations are 
absolutely necessary in this case in order to determine the 
exact nature and degree of severity of the various service-
connected disorders.  This information is needed in order to 
determine entitlement to the benefits sought.  Unfortunately, 
the veteran failed to report to the scheduled VA examination; 
he has provided no reason for his failure to cooperate.  
Therefore, it is found that the inability of the RO to obtain 
the information requested by the July 1998 remand is solely 
due to the veteran's failure to cooperate with the RO.  Under 
these circumstances, 38 C.F.R. § 3.655(b) directs that the 
claims for increased evaluations will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations.


II.  Service connection for 
bronchitis/URI/ condition manifested by 
shortness of breath

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

When entitlement to a benefit cannot be established or 
confirmed without a current examination or reexamination and 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b) (1999).

A review of the veteran's service medical records indicated 
that he was treated on several occasions between 1975 and 
1995 for upper respiratory infections and viral syndromes.  
These would be manifested by shortness of breath, chest 
congestion and a productive cough.  Mild bronchitis was noted 
once, in May 1991.  The retirement examination conducted in 
June 1996 was within normal limits.

The veteran was examined by VA in February 1997.  He reported 
an episode of bronchitis in 1978 and he complained of a dry 
cough one to two times per week.  He denied shortness of 
breath.  The objective examination noted that his lungs were 
clear.  A chest x-ray was negative.  Pulmonary function tests 
showed mild obstructive ventilatory impairment.  The 
diffusing capacity was within normal limits and there was 
normal arterial oxygen tension with normal alveolar 
ventilation.  The diagnosis was history episode of 
bronchitis.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

In the instant case, the service medical records reflected 
that he was treated on numerous occasions of upper 
respiratory infections; bronchitis was diagnosed on one 
occasion.  Thus, it would appear that a condition was present 
in service.  However, the evidence of record does not show 
the presence of a current disorder.  Thus, it does not 
indicate that the complaints noted in service had resulted in 
the development of a chronic respiratory disorder.  While the 
VA examination included a pulmonary function test which 
showed mild obstructive ventilatory impairment, there is no 
evidence of a relationship between this finding and the 
complaints in service.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence of record does suggest that a condition (upper 
respiratory complaints) were present in service.  However, 
there is no objective evidence of the current existence of 
any condition that can be related to any post-service 
complaints of a dry cough.  Establishing such a connection 
would require medical expertise, something the veteran does 
not have.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a consequence, it is found that the veteran's claim for 
service connection for a chronic upper respiratory disorder 
is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Increased evaluations for arthritis of the knees and low back 
and fifth toe fracture residuals are denied.


Service connection for bronchitis/URI/ condition manifested 
by shortness of breath is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

